Case: 11-50980     Document: 00511902161         Page: 1     Date Filed: 06/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2012
                                     No. 11-50980
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LARRY SOLIS, also known as Larry Medel,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CR-82-1


Before JONES, Chief Judge, and BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM:*
        Larry Solis pleaded guilty, pursuant to a conditional plea agreement, to
possessing with intent to distribute heroin and possessing a firearm in
furtherance of a drug trafficking crime. He challenges the district court’s denial
of his motion to suppress evidence seized by police from the trailer home where
he was arrested and consented to a search of the trailer and his car. He
contends that because he was an overnight guest and not a resident of the home,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50980    Document: 00511902161      Page: 2   Date Filed: 06/27/2012

                                  No. 11-50980

the police lacked the authority to enter without a search warrant to execute a
warrant for his arrest.
      In reviewing a district court’s denial of a motion to suppress, we consider
questions of law de novo and will reverse factual findings only if they are clearly
erroneous. United States v. Raney, 633 F.3d 385, 389 (5th Cir. 2011). We view
the evidence in the light most favorable to the prevailing party and may affirm
the denial of the motion on any basis supported by the record. Id.; United States
v. Aguirre, 664 F.3d 606, 610 (5th Cir. 2011), cert. denied, 2012 WL 894568 (Apr.
16, 2012) (No. 11-9320).
      Even if we assume, as Solis maintains, that he was an overnight guest in
the trailer and did not reside there, he cannot succeed. A houseguest has
standing to challenge a search of his host’s home because the guest has a
legitimate expectation of privacy there. Minnesota v. Olson, 495 U.S. 91 (1990).
However, we have explained that the “Fourth Amendment protects people, not
places” and thus that “Fourth Amendment rights as a guest are limited to those
that [the guest] could assert with respect to his own residence.” United States
v. Taylor, 482 F.3d 315, 318 (5th Cir. 2007). Had Solis been in his own
residence, the police would have been permitted to enter pursuant to an arrest
warrant naming him if they had reason to believe that he was inside. See
Payton v. New York, 445 U.S. 573, 603 (1980). There was reason for police to
believe that Solis was inside of the trailer. A maintenance worker at the trailer
park identified a photograph of Solis, explained that Solis had been staying at
the trailer with his girlfriend and her mother for approximately two weeks, and
reported that Solis was likely inside of the trailer because the car he drove was
parked outside. Accordingly, officers did not run afoul of the Fourth Amendment
by entering the trailer to arrest Solis pursuant to a warrant for his arrest but
without a search warrant.
      The judgment of the district court is AFFIRMED.



                                        2